UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 03-4179
ARTURO PALMA CORTEZ, a/k/a
Amigo,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                          (CR-02-166-H)

                      Submitted: July 18, 2003

                      Decided: August 13, 2003

 Before WIDENER, WILKINSON, and LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Johnny S. Gaskins, Randolph J. Hill, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.
2                      UNITED STATES v. CORTEZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Arturo Palma Cortez appeals his 180-month sentence pursuant to
a guilty plea for possession with intent to distribute more than 50
grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2000),
and possession of firearms by an illegal alien, in violation of 18
U.S.C. § 922(g)(5) (2000). On appeal, Cortez maintains that the dis-
trict court erred in imposing a two-level enhancement for possession
of a firearm during a drug trafficking offense and in its calculation of
the amount of cocaine attributable to him. Finding no reversible error,
we affirm.

   Cortez first claims that the district court erred in applying a two-
level upward adjustment to his base offense level for possession of a
firearm during the course of the drug offense, pursuant to U.S. Sen-
tencing Guidelines Manual § 2D1.1(b)(1) (2002). This Court reviews
the district court’s factual findings that a dangerous weapon was pos-
sessed during the crime for clear error. United States v. Harris, 128
F.3d 850, 852 (4th Cir. 1997); United States v. Rusher, 966 F.2d 868,
880 (4th Cir. 1992). The Application Notes to USSG § 2D1.1 instruct
that "[t]he adjustment should be applied if the weapon was present,
unless it is clearly improbable that the weapon was connected with
the offense." USSG § 2D1.1, comment. (n.3). We find that the district
court did not clearly err in finding that it was not clearly improbable
that the weapon was connected with Cortez’s possession with intent
to distribute crack cocaine.

   Cortez next contends the district court erred in calculating the drug
amounts attributable to him at sentencing. Specifically, he complains
that the only drugs that should have been attributable to him are those
found in his possession when he was arrested and those found in his
home. He maintains that Detective Haynes’ testimony regarding Grif-
fin’s drug dealings with Cortez was not reliable and therefore should
                        UNITED STATES v. CORTEZ                          3
not have provided the basis for any additional drugs being attributed
to him.

   The district court’s determination of the drug quantity attributable
to the defendant is a factual question reviewed for clear error. United
States v. Randall, 171 F.3d 195, 210 (4th Cir. 1999). At sentencing,
the government has the burden of proving the amount of drugs attrib-
utable to a defendant by a preponderance of the evidence. United
States v. Lipford, 203 F.3d 259, 272 (4th Cir. 2000). In calculating
drug amounts, the court may consider any relevant information, pro-
vided that the information has sufficient indicia of reliability to sup-
port its probable accuracy. United States v. Uwaeme, 975 F.2d 1016,
1021 (4th Cir. 1992). Even hearsay alone can provide sufficiently reli-
able evidence of drug quantity. Id. at 1019. Furthermore, the sentenc-
ing guidelines do not demand precision; they recognize that the court
often must approximate the amount of drugs, erring on the side of
caution. United States v. Cook, 76 F.3d 596, 604 (4th Cir. 1996). We
find that the court did not clearly err in its finding of the drug quantity
attributable to Cortez at sentencing.

   Accordingly, we affirm Cortez’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED